Citation Nr: 1017846	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected post-traumatic headaches 
with complaints of dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1983 to 
November 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and October 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The Board previously remanded this case in September 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
To this end, the Veteran was provided a VA medical 
examination and opinion in conjunction with the claim in 
December 2008.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

The December 2008 VA examiner opined that it was "possible" 
that pain associated with the Veteran's service-connected 
post-traumatic headaches could aggravate his hypertension, 
however, the examiner noted that there was no documented 
evidence that this was the case.  She used as her only 
example that the Veteran had elevated blood pressure the day 
of his compensation and pension examination and was sent to 
the emergency room, but had no headache at the time.  In 
January 2010, however, the Veteran contended that when he was 
in emergency room in December 2008 for high blood pressure he 
told the nurse that his headache was present.  The Veteran 
indicated that the nurse told him that her concern was for 
the Veteran's hypertension and that she wanted to get his 
blood pressure down before treating the headache.  

The Board also notes that a VA outpatient treatment record 
from July 2003 indicates the Veteran may have multifactorial 
headaches and was suffering from elevated blood pressure.  An 
October 2003 VA treatment record noted that the Veteran had 
recorded home blood pressures of 132/90, 128/92, 124/90, 
126/88, 124/86, 120/84, 120/90 and 130/82.  The Veteran 
reported that the only time he did not have a headache was on 
the day of the 120/84 blood pressure reading.  The examiner 
at the time noted that the Veteran did not have a headache 
that day and had normal blood pressure on examination.  

The December 2008 VA examiner does not provide a full 
rationale for her opinion and is equivocal, as the examiner 
used the term "possible."  Medical opinions expressed in 
terms of "may" also imply "may" or "may not," and are too 
speculative to establish a plausible claim by themselves.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
addition, it is not clear from the examiner's statements that 
she considered all procurable and assembled data by obtaining 
all tests and records that might reasonably illuminate the 
medical analysis.  Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010).

Given the above, the Board finds that the portion of the 
December 2008 medical opinion dealing with whether the 
Veteran's service-connected post-traumatic headaches with 
complaints of dizziness aggravate the Veteran's hypertension 
is inadequate (as the examiner did not comment on the 
Veteran's complaints of having elevated blood pressure when 
he suffered headaches which is documented in VA medical 
records at the time of actual treatment) and a new 
examination with a nexus opinion should be provided to the 
Veteran.

The Board finds that an examination of the Veteran and a full 
review of the Veteran's medical records and claims file by an 
examiner would be helpful in deciding the appellant's claim 
for service connection for hypertension, including as 
secondary to service-connected post-traumatic headaches.  The 
examiner should take into account the Veteran's entire 
medical history, address his contentions and provide a 
complete rationale for any opinion provided.

The Board observes that the most recent VA treatment records 
in the claims file are from December 2008.  More recent 
treatment records should be obtained.  See 38 C.F.R. § 
3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA treatment records 
from the VAMC Fayetteville and VAMC 
Salisbury health care systems from 
December 2008 to the present.  

2.  After the above has been accomplished, 
schedule the Veteran for VA examination(s) 
to evaluate his hypertension.  Send the 
Veteran's claims folder, which should 
include a copy of this REMAND, to the 
examiner.  The examination report is to 
contain a notation that the examiner 
reviewed the claims folder.  Based on a 
review of the Veteran's entire claims file 
(including July and October 2003 VA 
outpatient treatment records, as well as 
the December 2008 VA examination report 
and opinion), and the results of the 
examination, the examiner should provide a 
comprehensive report of the Veteran's 
hypertension that address the following 
questions: 

a)	Is it at least as likely as not 
(i.e., probability of 50 percent) 
that the Veteran's post-traumatic 
headaches with complaints of 
dizziness is the cause of his 
hypertension?

b)	Is it at least as likely as not 
(i.e., probability of 50 percent) 
that the Veteran's post-traumatic 
headaches with complaints of 
dizziness caused a worsening of his 
hypertension beyond the natural 
progress of hypertension?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" 
support the contended causal 
relationship; "less likely" weights 
against a causal relationship.

The examiner is requested to provide 
the rationale used in formulating his 
or her opinion in the written report.  
A discussion of the facts and medical 
principles involved (i.e., reference to 
any medical literature) will be of 
considerable assistance to the Board.

3.  Once the above action has been 
completed, readjudicate the claim of 
service connection for hypertension, to 
include as secondary the service-connected 
post-traumatic headaches with complaints 
of dizziness.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


